DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 10, filed 12/10/2020, with respect to the rejections of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amendments to the claims.  The previously established indefiniteness rejections of claims 1-20 have been withdrawn. New grounds of rejections under 35 U.S.C. 112(b), however, are made in view of the amendments. See rejections below. 
Applicant’s arguments, see Remarks pg. 10, with respect to the rejections of claims 11-16 under 35 U.S.C. 101 have been fully considered and are persuasive in view of the amendments to the claims.  The rejections under 35 U.S.C. 101 have been withdrawn. 
Applicant’s arguments, see Remarks pg. 10-12, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the argument that the prior art does not teach the required harness of element (d) which was added by amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Derchak et al. (US 2008/0255468). See rejection below.
Applicant’s arguments, see Remarks pg. 13-14, with respect to the newly added claims are not persuasive because the prior art teaches these claimed elements. See rejections below.
Applicant's arguments see Remarks pg. 15, with respect to the rejection of claim 17 under 35 U.S.C. 103 have been fully considered but they are not persuasive because the amendment amounts to the elements of claims 1 and 18 combined together, wherein claim 18 was rejected as obvious over Washbon (US 2007/0225585) in the previous non-final rejection (see action mailed 06/11/2020, pg. 8, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites, “an animal subject”, see ll. 4, and “identifying an individual animal subject”, see ll. 9-10. It is unclear whether “an animal subject” and “an individual animal subject” refers to the “ambulatory animal subject” disclosed in the preamble or another, undisclosed individual animal subject. As such, the antecedent basis for these limitations is unclear. For examination purposes, these limitations have been interpreted as “the ambulatory animal subject” to keep in line with the disclosure of the preamble.
Regarding claims 2 and 12, the claims recites, “the group” in line 2 of each claim. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “a group”.
Regarding claim 11, the claim recites, “identifying an individual animal subject”. It is unclear whether this limitation refers to the “animal subject” disclosed in the preamble or another, undisclosed 
Regarding claim 13, the claim recites, “the combination” in line 2. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “the at least two signals” as supported by claim 12, from which claim 13 depends.
Regarding claim 17, the claim recites, “an animal subject” in line 4. It is unclear whether this limitation refers to the “ambulatory animal subject” disclosed in the preamble, or another, undisclosed animal subject. For examination purposes, this limitation has been interpreted as “the ambulatory animal subject” to keep in line with the disclosure of the preamble.
As a result of dependence on claims 1 and 17, subsequent dependent claims 2-16 and 19-25, respectively, are rejected as indefinite as well. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  Regarding claim 11, the claim recites operation of the system of claim 1 via a method comprising steps a, b, c, and d. These steps are identical in scope to the steps of claim 1, element c, steps ii-v. As such, this claim fails to further limit the subject matter of claim 1 from which it depends.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7, 10, 12-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2008/0183096) (hereinafter Snyder) in view of Shouldice et al. (US 2018/0106897) (hereinafter Shouldice), further in view of Derchak et al. (US 2008/0255468) (hereinafter Derchak).
Regarding claims 1 and 11, Snyder discloses a system for non-invasive monitoring (Para. 87, second sentence: “The sensors 64 may be located anywhere… on the subject”) of an ambulatory animal subject (Abstract; Para. 52, last sentence: “the EEG training sets could be obtained from the ambulatory system…”), comprising: a. a sensor assembly comprising a plurality of sensors configured to detect 
Snyder does not disclose steps of ii. analyze the signal data to determine an indication identifying the ambulatory animal subject and selecting a plurality of monitoring parameters in accordance with the indication. Snyder does suggest, however, that the device may be tailored to the individual subject to specifically analyze characteristics of the sensor data which are useful to that subject (Para. [0107], sentences 4-5). Furthermore, Shouldice teaches the use of one or more sensors for detection of characteristics of moving objects and living subjects for identification or authentication 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Snyder to analyze the signal data to determine an indication identifying the animal subject and selecting a plurality of monitoring parameters in accordance with the indication, as taught by Shouldice. Making this modification would be useful for tailoring the device for individual subjects by identifying the subject using sensor data, thus allowing the device to specifically analyze characteristics of the sensor data which are useful to that specific subject, as suggested by Snyder.
Furthermore, Snyder and Shouldice do not teach a harness adapted to be worn by an animal, the harness having: i. a neck aperture, ii. a pair of appendage apertures, and iii. a torso aperture, the harness having an exterior surface and an interior surface for contacting the body of the animal, wherein the sensor assembly is disposed on the interior surface for contact with the body of the animal.
Derchak, however, teaches a harness adapted to be worn by an animal (Fig. 1), the harness having: i. a neck aperture (Fig. 1C, neck aperture around reference character 13), ii. a pair of appendage apertures (Fig. 1C, front leg apertures visible; Fig. 2A-B, apertures 35a-b), and iii. a torso aperture (Fig. 1C, torso aperture toward back of garment 13), the harness having an exterior surface and an interior surface for contacting the body of the animal (Fig. 1C, exterior surface visible, interior surface in contact with dog; Fig. 2A-B), wherein the sensor assembly is disposed on the interior surface for contact with the body of the animal (Para. 13, second to last sentence: “Example of preferred sensors include: a fabric or flexible electrocardiogram (ECG) electrode sewn on the inner surface of a garment so as to be in electrical contact with the animal's skin”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Snyder in view of Shouldice to include a harness adapted to be worn by an animal, the harness having: i. a neck aperture, ii. a pair of appendage apertures, and iii. a torso aperture, 
Regarding claims 2 and 12, Snyder discloses that the plurality of sensors is selected from a group consisting of of electrocardiogram ("ECG") sensors, blood pressure sensors, optical sensors, oxygenation sensors, oxygen saturation sensors, respiration sensors, temperature sensors, glucose sensors, and muscle activity sensors (Para. [0046], second sentence).
Regarding claim 3, Snyder does not disclose that the sensor assembly further comprises at least one motion sensor, and at least one location sensor. Shouldice teaches, however, using motion to detect and authenticate a user (Para. [0089], Fig. 3-4) and using GPS to detect theft of the monitoring equipment (Para. [0223]).
Taking these teachings into account, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Snyder’s sensor assembly to further comprise at least a plurality of motion sensors, and location sensors in order to detect and authenticate a user and detect theft of the monitoring equipment, as taught by Shouldice.
Regarding claim 7, Snyder discloses that one or more of the plurality of sensors comprises an implantable unit (Para. [0087], third sentence: The sensors 64 may be… implanted intracranially in the subject 62”).
Regarding claim 10, Snyder discloses that the report indicates a condition of the animal subject (Abstract: “if the subject is in a contra-ictal condition, providing an indication… such as by activating a green light or other visible output”; Para. [0101], first sentence: “The LCD display may be used to output… subject’s condition”).
Regarding claim 13, Snyder does not disclose that the method further comprises the at least two signals to determine the indication. Shouldice, however, teaches the use of one or more sensors for detection of characteristics of living subjects for identification or authentication (Abstract) and provides examples of the types of signals to be used in this identification (Abstract). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Snyder to use the at least two signals to determine the indication in order to provide identification of a living subject, as suggested by Shouldice.
Regarding claim 14, Snyder discloses monitoring an activity of the animal subject (Fig. 1C, step 9: “identifying a grouping of points… that occurs within a predetermined time of seizure activity”).
Regarding claim 15, Snyder discloses that the report indicates a condition of the animal subject (Para. [0101], first sentence: “The LCD display may be used to output… subject’s condition”).
Regarding claim 16, Snyder discloses monitoring the animal subject continuously or intermittently (Para. [0089], first sentence: “the sensors 64 will be configured to substantially continuously sample the brain activity”; Para. [0090], last two sentences: “measure the signals on a non-continuous basis… signals may be measured periodically or aperiodically”).
Regarding claim 21, Derchak teaches that the harness is adapted to be worn by a canine (Fig. 1C, 4C) and has a body with a forward end (Fig. 1C, 4C, forward end toward head of dog), first and second sides (Fig. 1C, 4C, one side facing towards viewer, other side opposite to this side), a rear end (Fig. 1C, 4C, rear end towards tail of dog), and wherein the neck aperture is disposed at the forward end (Fig. 1C, 4C depict this configuration), the appendage apertures are disposed in opposite sides (Fig. 1C, 4C, appendage apertures are on left and right sides of dog for left and right forward legs, respectively), and the torso aperture is disposed at the rear end (Fig. 1C, 4C, aperture at rear end of garment). As such, the modification as discussed in the rejection of claim 1 would provide these limitations.
Claims 4-5, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Shouldice in view of Derchak, further in view of Washbon et al. (US PGPUB 2007/0225585) (hereinafter Washbon).
Regarding claims 4-5 and 17, Snyder in view of Shouldice in view of Derchak teaches all the limitations of the claimed invention (see rejection of claim 1 above) except for the sensor assembly further comprising at least one electrode comprising a main body configured to absorb a conductive liquid providing an electrical pathway between a conducting pin on the at least one electrode and the animal subject.
Washbon, however, teaches an electrode (Fig. 11B) comprising a main body (Fig. 11B, contact pad 1112) configured to absorb a conductive liquid providing an electrical pathway between a conducting pin on the at least one electrode (Fig. 11B, protrusion 1120) and the animal subject (Para. [0109]: “the contact pad 1112 can absorb and hold electrolytic solution… or other electrically conductive liquid and maintain a flexible and high quality conductive link between the subject’s skin and the electrode plate 1102”). Furthermore, Washbon teaches that the main body is manufactured using a porous material (Para. [0109], third sentence: “The contact pad 1112 can be made of an absorbent material, such as a felt sponge”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Snyder in view of Shouldice to include at least one electrode comprising a main body configured to absorb a conductive liquid providing an electrical pathway between a conducting pin on the at least one electrode and the animal subject, wherein the main body if manufactured using a porous material. Making this modification would be useful for providing a high quality conductive link between the subject’s skin and the electrode, as taught by Washbon (Para. [0109], first sentence).
Regarding claim 20, Snyder discloses that the signal detector is further configured to enhance physiological signals from the skin of the animal subject (Para. [0092], third sentence: “The signals may be initially conditioned by an amplifier 74, a filter 76, and an analog-to-digital converter 78”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Shouldice in view of Derchak, further in view of Snyder ‘821 (US PGPUB 2001/0051821).
Regarding claim 6, Snyder in view of Shouldice does not teach that the sensor assembly further comprises a substrate, and wherein one or more of the plurality of sensors are attached to the substrate. Snyder ‘821 teaches, however, an adhesive substrate onto which a plurality of electrodes are attached (Abstract, second to last sentence; Para. [0011]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Snyder’s sensor assembly to include Snyder ‘821’s substrate, wherein one or more of the plurality of sensors are attached to the substrate. Making this modification would be useful for providing an adhesive surface on the electrodes (Para. [0011]) and thus provide a way to attach the electrode to the skin of the subject.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Shouldice in view of Derchak, further in view of Bakalash et al. (US PGPUB 2015/0359431) (hereinafter Bakalash).
Regarding claims 8-9, Snyder in view of Shouldice does not teach that the system further comprises at least one input module configured to receive input from a user, wherein the controller is further configured to determine the indication based on the input from the user.
Bakalash, however, teaches an input module configured to receive input from a user, wherein a controller is further configured to determine the indication based on the input from the user (Para. [0110], fifth sentence: “A user input device such as a keyboard 30 or a computer mouse 32 is used to input data into the memory, such as data identifying the subject 8”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Snyder in view of Shouldice to further comprise at least one input module configured to receive input from a user, wherein the controller is further configured to determine the indication based on the input from the user. Making this modification would be useful for providing user input of data identifying the subject, as taught by Bakalash.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Shouldice in view of Derchak in view of Washbon, further in view of Al-Ali et al. (US PGPUB 2018/0008146) (hereinafter Al-Ali).
Regarding claim 19, Snyder in view of Shouldice does not teach that the sensor assembly further comprises at least one optical sensor configured to send and receive optical signals adapted to the skin of the animal subject. Snyder does suggest, however, that the invention could be used in systems that measure blood oxygenation via pulse oximetry (Para. [0046], second sentence).
Furthermore, Al-Ali teaches that a typical pulse oximetry system utilizes an optical sensor (Para. [0004], third sentence). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Snyder in view of Shouldice to further comprise at least one optical sensor configured to send and receive optical signals adapted to the skin of the animal subject for pulse oximetry.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Shouldice in view of Derchak, further in view of Luo et al. (US 2016/0066809) (hereinafter Luo).
Regarding claim 22, Snyder in view of Shouldice in view of Derchak does not teach that the harness body is constructed of a single, unitary piece of material. Luo, however, teaches that many designs have been proposed to solve problems of connected electrodes to the chest, including single-piece devices and garments which facilitate attachment of electrodes to the body (Para. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify the harness body to be constructed of a single, unitary piece of material in order to facilitate attachment of electrodes to the body, as taught by Luo.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Shouldice in view of Derchak, further in view of Thieme et al. (US 2018/0000353) (hereinafter Thieme).
Regarding claims 23-24, Snyder in view of Shouldice in view of Derchak does not teach that the harness body comprises a first portion adapted to be disposed at the chest of the canine and a separate second portion adapted to be disposed at the back of the canine, the first and second portions being couplable by at least one fastener, wherein the at least one fastener comprises two belt assemblies, a first belt being disposed proximate the neck aperture and a second belt assembly being disposed proximate the torso aperture. 
Regarding claim 25, modified Snyder does not teach that (i) the first portion has a forward member for contact with the neck of a canine user, a rear member for contact with the torso of the canine, and a chest member joining the forward and rear members and for contact with the chest of the canine,  (ii) the second portion has a forward member for contact with the neck of the canine and a rear member for contact with the torso of the canine; and (iii) the first belt assembly couples the forward members of the first and second portions, and the second belt assembly couples the rear members of the first and second portions.
Thieme, however, teaches a harness body comprising a first portion adapted to be disposed at the chest of the canine (Fig. 3, chest element 3) and a separate second portion adapted to be disposed at the back of the canine (Fig. 4, shoulder element 4), the first and second portions being couplable by at least one fastener (Fig. 3, detachable connectors 14 and belt straps 12 act as fasteners; Para. 120, 124), wherein the at least one fastener comprises two belt assemblies (Fig. 3, fasteners 14 and 12 appear as 
Thieme also teaches that (i) the first portion has a forward member for contact with the neck of a canine user (Fig. 3, detachable connectors 14), a rear member for contact with the torso of the canine (Fig. 3, supporting area 5), and a chest member joining the forward and rear members and for contact with the chest of the canine (Fig. 3, sternum padding 13),  (ii) the second portion has a forward member for contact with the neck of the canine (Fig. 4, corresponding attachments for detachable connectors 14 at top) and a rear member for contact with the torso of the canine (Fig. 4, supporting area 5); and (iii) the first belt assembly couples the forward members of the first and second portions (Para. 120), and the second belt assembly couples the rear members of the first and second portions (Para. 124).
In regards to the orientation of the harness elements, Thieme teaches the “upper parts of the components depicted on the figures each point toward the head of the dog, while the lower parts of the components point toward the tail of the dog.  The respectively longitudinal axes of the components recorded from the top down run along the spine of the dog, and relate to its running direction”, see para. 106. Thus it is clear that the harness elements of the figures from the top down run along the head toward the tail of the dog.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Snyder to include the elements of claims 23-25, as taught by Thieme. Making this modification would be useful for providing a system which is modular in design, and can be replaced, exchanged, or retrofitted depending on the application or in the event of repairs or damages, as taught by Thieme (Para. 22).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792    


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792